OPTION AGREEMENT

          THIS OPTION AGREEMENT, is made and entered into effective as of March
28, 2005 (the "Agreement"), among Wentworth Energy, Inc., a Oklahoma corporation
("Wentworth" or "Purchaser"), and the limited liability members and interest
holders of KLE Mineral Holdings LLC, a Kentucky Limited Liability Company
("KLE"), Sam P. Burchett, with an address of 200 W. Vine Street, Suite 400,
Lexington, Kentucky 40507 and Stephen G. Lunn, with an address of 427/428 Old
Brompton Road, South Kensington, London SW7 3SS, United Kingdom (British duel
citizenship UK/NZ (respectively the "Sellers").




WHEREAS Sellers own one hundred percent of ownership in the limited liability
interest in KLE Mineral Holdings, LLC ("KLE"), and comprising four (4) units of
interest ("Units");




WHEREAS Purchaser desires to acquire these Units comprising 100 percent interest
in KLE; and




WHEREAS Sellers desire to grant to Purchaser an irrevocable option to acquire
the Units upon the conditions to be set forth herein and in an acquisition
agreement;




NOW, THEREFORE, in consideration of the foregoing premises and mutual
agreements contained herein and intending to be legally bound the parties agree
as follows:




1.

Sellers do hereby grant to Purchaser an exclusive and irrevocable right to and
option ("the Option") exercisable commencing June 1, 2005 and through and
including August 31, 2005 (the "Option Period") to purchase all, but not less
than all, of the Units, from Sellers for a purchase price of $12,250,000 to be
paid in cash and stock and, upon the terms and conditions set forth herein and
as further set forth in an acquisition agreement.




2.

In consideration for this Option, Purchaser shall pay an initial amount of
$50,000 to Sellers, upon execution of the option, and thereafter the amount of
$10,000 per month commencing on April 1, 2005 and ending on August 1, 2005 (the
"Option Amount").  Should Purchaser fail to make any instalment on the Option
Amount when due, then this agreement shall be deemed null and void and with any
amounts previously paid considered liquidated damages with no obligations by
Sellers to return or repay those amounts to Purchaser.  Any amounts paid to
Sellers shall be applied to the purchase price.   Upon full payment of all
instalments the option shall be deemed irrevocable by the parties.  




3.

During the time from execution of the option agreement and payment of the
initial amount through closing, Sellers shall not market or otherwise attempt to
sell its interest in KLE.  




4.

During the time from execution of the option agreement Purchaser shall conduct
its due diligence to determine whether to exercise the Option.




5.

Should Purchaser fail to exercise the option and close pursuant to the
acquisition agreement by August 31, 2005, then this agreement shall be deemed
null and void and Sellers shall retain the Option Amount as liquidated damages
and shall have no further obligation to sell the Units to Purchaser.




6.

Upon execution, the parties will work diligently to draft an acquisition
agreement agreeable to both parties.




7.

Upon exercise of the option, a closing shall be set by Purchaser at a date and
time not before June 1, 2005 and through and including August 31, 2005.




8.

This option agreement constitutes and contains the entire agreement between the
parties, until such time as the acquisition agreement is executed, and
supercedes any prior agreements of the parties.  Any waiver or modification of
this agreement must be in writing and signed by all parties. This agreement may
be executed in any number of counterparts all of which shall be deemed an
original and all of which constitute one document.  The invalidity of any one
provision shall not affect the validity or enforceability of any other or
remaining provisions.  This agreement shall inure to and be binding on all
successors and assigns.  This agreement is not assignable without the express
written consent of the other parties.  All notices are to be sent via U.S. Mail,
Facsimile or Courier to the addresses first set forth.  This agreement shall be
governed by the laws, rules and regulations of the Commonwealth of Kentucky.  




 

9.

No person or entity is entitled to a brokerage or commission fee or finder’s fee
or other payment relating to this transaction unless first disclosed to the
other parties.




IN WITNESS WHEREOF, the parties hereto have executed this agreement effective as
of the date first above written.




KLE MINERAL HOLDINGS, L.L.C.

WENTWORTH ENERGY, INC.




BY:

__________________

BY:_____________________

Stephen Lunn, Member







BY:

__________________

ITS: ____________________

Sam P. Burchett, Member



